Name: 90/513/EEC: Commission Decision of 16 October 1990 concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-10-17

 Avis juridique important|31990D051390/513/EEC: Commission Decision of 16 October 1990 concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany Official Journal L 285 , 17/10/1990 P. 0036 - 0037*****COMMISSION DECISION of 16 October 1990 concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany (90/513/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (2), and in particular Article 9 thereof, Whereas several outbreaks of classical swine fever have occurred in different parts of the Federal Republic of Germany; Whereas these outbreaks are liable to endanger the herds of other Member States, in view of the trade in live pigs, fresh pigmeat and certain meat-based products; Whereas as a result of the epizootic of classical swine fever, the Commission adopted Decision 90/231/EEC of 7 May 1990 concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany (3), as amended by Decision 90/467/EEC (4); Whereas it appears necessary to adjust the restrictive measures to take account of the evolution of the disease; Whereas in the interest of clarity Decision 90/231/EEC should therefore be repealed and a consolidated text adopted; Whereas the authorities of the Federal Republic of Germany have engaged themselves to implement national measures that are necessary to guarantee the efficient implementation of the Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The Federal Republic of Germany shall not send to other Member States: - live pigs, after 17 October, coming from those parts of its territory described in the Annex; - fresh pigmeat and pigmeat products obtained from pigs slaughtered after 1 March 1990, coming from those parts of its territory described in the Annex. 2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4 (1) of Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (5). Article 2 1. The health certificate provided for in Council Directive 64/432/EEC of 26 June 1984 on animal health problems affecting intra-Community trade in bovine animals and swine (6), accompanying pigs sent from the Federal Republic of Germany must be completed by the following: 'Animals in accordance with Commission Decision 90/513/EEC of 16 October 1990 concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany.' 2. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (7) accompanying pigmeat sent from the Federal Republic of Germany must be completed by the following: 'Meat in accordance with Commission Decision 90/513/EEC of 16 October 1990 concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany.' 3. The health certificate provided for in Council Directive 77/99/EEC of 21 December 1976 on animal health problems affecting intra-Community trade in meat products (1) accompanying meat products sent from the Federal Republic of Germany must be completed by the following: 'Products in accordance with Commission Decision 90/513/EEC of 16 October 1990 concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany.' Article 3 Decision 90/231/EEC is hereby repealed. Article 4 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 5 The Commission will follow developments in the situation and may amend this Decision in the light of such developments. Article 6 This Decision is addressed to the Member States. Done at Brussels, 16 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 128, 18. 5. 1990, p. 17. (4) OJ No L 250, 13. 9. 1990, p. 18. (5) OJ No L 47, 21. 2. 1990, p. 4. (6) OJ No 121, 29. 7. 1964, p. 1977/64. (7) OJ No 121, 29. 7. 1964, p. 2012/64. (1) OJ No L 26, 31. 1. 1977, p. 85. ANNEX The territory of: - The Rheingau-Taunus Kreis